                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE: 2265 Enterprise East LLC.,         )     Case No. 19-52510
                                          )
            Debtor in Possession.         )     Chapter 11
                                          )
                                          )     Judge Alan M. Koschik
______________________________________________________________________________

     DEBTOR’S MOTION FOR ENTRY OF AN ORDER (1) AUTHORIZING THE
    RETENTION OF KIKO COMPANY PURSUANT TO THE TERMS OF A REAL
 ESTATE AUCTION SALES LISTING CONTRACT, AND (2) APPROVING THE SALE
     OF THE DEBTOR’S REAL ESTATE COMMONLY KNOWN AS 2265 EAST
   ENTERPRISE PARKWAY, TWINSBURG, OHIO, FREE AND CLEAR OF LIENS,
  CLAIMS AND ENCUMBRANCES, WITH LIENS, CLAIMS AND ENCUMBRANCES
  TO ATTACH TO THE PROCEEDS OF SALE TO THE SAME EXTENT, PRIORITY
 AND VALIDITY AS TO THE REAL ESTATE, PURSUANT TO BANKRUPTCY CODE
   SECTION 363, AND (3) GRANTING RELATED RELIEF IN CONNECTION WITH
                                  THE SALE
______________________________________________________________________________

       NOW COMES the Debtor, 2265 Enterprise East LLC (the “Debtor”) by and through its

proposed counsel, and hereby moves this Court for the entry of an Order authorizing the Debtor

to Engage Kiko Company to conduct an auction sale of the Debtor’s real estate pursuant to

Bankruptcy Code Section 363.. In support of its Motion, the Debtor respectfully sets forth the

following:

                         Jurisdiction, Venue, and Procedural Posture

       1.       This case was commenced on October 19, 2019, when the Debtor filed a

Voluntary Petition for Relief under Chapter 11 of the U.S. Bankruptcy Code.

       2.       This Court has jurisdiction over this matter under and pursuant to 28 U.S.C.§§

157 and 1334.

       3.       Venue is proper in this Court under 28 U.S.C. §§1408 and 1409. This is a core

proceeding under 28 U.S.C.§157(b)(2).




19-52510-amk      Doc 16     FILED 10/28/19      ENTERED 10/28/19 07:15:19           Page 1 of 10
       4.      The Debtor is the subject of a foreclosure and receivership case pending in the

Court of Common Pleas of Summit County, Ohio, styled Keystone Real Estate Lending Fund

L.P. vs. 2265 Enterprise East LLC et al., which is filed at Case No. CV 2018 11 4911 (the

“Foreclosure Case.”).


                                           Background

       5.      The Debtor is an Ohio limited liability company that owns an office building in

Twinsburg, Ohio commonly known as 2265 East Enterprise Parkway.

       6.      Until November of 2018, the building was occupied by a single commercial

tenant, and generated gross rental income of $180,336 per year.

       7.      On November 30, 2018, the Debtor’s secured lender, Keystone Real Estate

Lending Fund L.P., (“Keystone”) filed the Foreclosure case and obtained the appointment of a

Receiver, Zachary B. Burkons.

       8.      The Foreclosure Case has been a disaster for the Debtor, and also for Keystone.

At the time of the foreclosure, the commercial tenant’s lease was about to expire, and the

Debtor’s managing member, James Breen had just finished negotiating a new lease with that

tenant. However, the Receiver intervened in the negotiations with an unusually heavy-handed

approach, and the tenant declined to execute the new lease and moved out of the building.

       9.      During the pendency of 2019, the Receiver has not been able to re-tenant the

property, and it has remained vacant and generates no income. The Receiver has not paid the real

estate taxes, and has not maintained the building in a condition attractive to prospective tenants.

       10.     The Receiver has recently engaged a real estate agent to attempt to sell the

property, but those efforts have not borne fruit. Appraisal obtained by the Debtor prior to the

institution of the receivership and afterwards reveal a very steep decline in the value of the


                                                 2


19-52510-amk      Doc 16     FILED 10/28/19       ENTERED 10/28/19 07:15:19            Page 2 of 10
property, which is not surprising, because commercial real estate properties rely heavily on the

income stream generated by rents for their value.

                                          The Proposed Sale

        11.     Herein, the Debtor seeks authority to employ Kiko Company, and very well-

regarded Northeast Ohio auction firm, to advertise the Property for sale, locate solid commercial

buyers, and conduct an auction sale. The Debtor, after conferring with George Kiko and other

real estate sales professionals, has determined that the optimal date for a sale is January 22, 2020,

and seeks authority to conduct the sale at the Debtor’s building at 1:00 p.m. on that date. Copies

of the proposed Real Estate Auction Listing Agreement with Kiko Company, and the Affidavit

and Verified Statement of George Kiko, are attached hereto, respectively, as Exhibits “A” and

“B” and are incorporated herein by reference.

        12.     The auction sale format has been selected in this instance because the absence of a

long-term tenant has depressed the value of the real estate, making it potentially difficult to

demand top dollar from a traditional sale conducted by a broker with a single buyer. The Debtor

believes that the auction format will result in the potential recovery of some of the lost value

through the competitive bid process.

        13.     Based on discussions with Mr. Kiko and other real estate professionals who the

Debtor’s managing member has employed to buy and sell commercial real estate, the Debtor

believes that a stalking horse bidder may be obtained by the time this motion is heard, but the

Debtor does not have such a bidder yet. Regardless of whether the auction moves forward with

or without a stalking horse, the Debtor believes that the auction process, with all bids subject to

bankruptcy court approval, affords the best chance of maximizing the value of the property for

the benefit of all parties in interest.



                                                  3


19-52510-amk       Doc 16      FILED 10/28/19     ENTERED 10/28/19 07:15:19            Page 3 of 10
       14.    To facilitate an orderly auction sale process, the Debtor requests that the Court

approve the following bidding and auction procedures:

                                 Selecting Qualified Bidders

       a.     Any potential bidder must submit a written notice of intent to bid to the
              Debtor or to Kiko Company no later than seven days prior to the scheduled
              auction.

       b.     The written notice of intent to bid must include financial information
              demonstrating to the satisfaction of the Debtor that the potential bidder is
              financially capable of fulfilling its payment obligations if it submits the
              winning bid.

       c.     Each written notice of intent to bid must fully identify the bidder and any
              affiliate who will participate in bidding.

       d.     The Debtor and its counsel, in conjunction with Kiko Company, and, if a
              committee is appointed in this case, in conjunction with committee counsel,
              will evaluate all written notices of intent to bid within two business days of
              receipt and will determine which bidders are qualified to bid ("Qualified
              Bidders").

       e.     Any secured creditor holding an undisputed, liquidated and non­ contingent
              secured claim shall have the right to credit bid such claims to the extent of
              such secured party's interest in or lien on the assets bid upon. Secured
              creditors whose claims are disputed, contingent or unliquidated shall not be
              permitted to credit bid.

       f.     Provided that at least two qualified bidders are identified, Kiko Company
              shall conduct an auction sale at the Debtor’s property at 2265 East Enterprise
              Parkway, Twinsburg, Ohio. The auction shall commence at 1:00 p.m. on
              January 22, 2020. The auction shall be conducted openly and shall be
              transcribed by a court reporter.

                                     Auction Procedures

       (1)    Each Qualified Bidder must appear in person through an authorized
              representative at the auction. Ne telephone bids will be permitted. Each
              Qualified Bidder must confirm on the record that any bid it submits will be a
              binding, good faith, and bona fide offer to purchase the real estate if it is
              selected as the winning bidder. If a stalking horse bidder materializes prior to
              the auction, and is eventually outbid, the stalking horse bidder shall be
              entitled to a break-up fee in the amount of three percent of the stalking horse
              bidder’s initial bid, and the first bid above that bid shall be required to cover
              the amount of the break-up fee in addition to the bid increment selected by the
              auctioneer.
                                                4


19-52510-amk     Doc 16    FILED 10/28/19       ENTERED 10/28/19 07:15:19            Page 4 of 10
          (2)   The Debtor, in consultation with counsel, the auctioneer, and counsel for any
                committee which may be appointed herein, shall determine which bid is the
                highest or otherwise best bid, and shall reject any bid the Debtor determines is
                inadequate or insufficient, not in conformity with these bidding procedures, or
                not in the best interests of the Debtor or the estate.

          (3)   The Debtor and its auctioneer shall have the authority to establish such other rules
                for the auction as are reasonably necessary to ensure a smooth and effective
                auction process.

          (4)   Within one business day after the conclusion of the auction, the Winning
                Bidder, as determined by the Debtor and announced at the conclusion of the
                auction, shall submit a deposit (the "Good Faith Deposit") in the amount of
                ten percent of the amount of its Winning Bid. The Good Faith Deposit shall
                be held in the IOLTA Account of Counsel for the Debtor until the sale is
                confirmed by the entry of a final sale order by the Court.

          (5)   Upon entry of a final sale order by the Court, the Winning Bidder shall submit
                the remaining ninety per cent of the amount of its Winning Bid in certified
                funds payable to the Debtor.

          (6)   In the event that a Winning Bidder fails to consummate its proposed
                transaction upon entry of a final sale order, then the Winning Bidder's Deposit
                shall be forfeited to the Debtor as liquidated damages, and the Debtor shall be
                free to consummate the transaction with the next-highest bidder at the price
                last offered by that bidder, without the need for additional hearing or Order of
                the Court.

          (7)   Upon payment of the final ninety per cent portion of the amount of its
                winning bid by the Winning Bidder, Counsel for the Debtor shall transfer the
                Good Faith Deposit from his IOLTA Account to the Account of the Debtor.

          (8)   All bids shall be subject to the approval of the Bankruptcy Court and shall be
                conditioned upon entry of a final sale order and execution by the Winning
                Bidder of appropriate Asset Purchase Agreements ("APAs")

          (9)   The Bankruptcy Court shall conduct a hearing to consider approval of the
                auction results and entry of a final sale order on January ____, 2020 at _: __
                _ m. Any objections to entry of a final sale order must in writing and filed and
                served on Counsel for the Debtor no later than January ___, 2020

          15.   Section 363(f) of the Bankruptcy Code permits a Debtor to sell property of the

estate:

                 free and clear of any interest in such property of an entity other
                 than the estate if (1) applicable non-bankruptcy law permits the
                 sale of such property free and clear of such interest, (2) such
                                                 5


19-52510-amk      Doc 16     FILED 10/28/19       ENTERED 10/28/19 07:15:19           Page 5 of 10
                entity consents, (3) such interest is a lien and the price at which
                such property is to be sold is greater than the aggregate value of
                all liens on such property, (4) such interest is in bona fide dispute,
                or (5) such entity could be compelled, in a legal or equitable
                proceeding, to accept a money satisfaction of such interest.
 11 U.S.C. § 363(f).

        16.    The Debtors believe that the proposed sale meets all of the requirements set forth

in Section 363(f). Specifically, the Debtors believe that their primary secured creditor, could be

compelled to accept a monetary satisfaction of its interest in the context of a mortgage

redemption payment at any time prior to the foreclosure of the equity of redemption, which has

not occurred in this case, and that the requirements of Section 363(f) are therefore satisfied.

        17.    Section 363(m) of the Bankruptcy Code protects a good-faith purchase's

interest in property purchased from a debtor in the event that a 363 sale is later reversed or

modified on appeal. The proposed purchaser of the assets in this case, like all of the

potential bidders at auction, will have engaged in the competitive bidding process

engendered by the auction sale. Consequently, the sale envisioned in this motion will be a

sale to a good faith purchaser, entitled to the protection of Section 363(m) of the Bankruptcy

Code.

        18.    Bankruptcy Rule 6004(h) provides that an "order authorizing the use, sale, or

lease of property ... is stayed until the expiration of 14 days after entry of the order, unless

the court orders otherwise." Fed. R. Bankr. P. 6004(h). Bankruptcy Rule 6006(d) further

provides that an "order authorizing the trustee to assign an executory contract or unexpired

lease under § 365(f) is stayed until the expiration of 14 days after the entry of the order,

unless the court orders otherwise." Fed. R. Bankr. P. 6006(d).To preserve the value of the

assets and limit the costs of administering and preserving the assets, it is very important that


                                                  6


19-52510-amk      Doc 16     FILED 10/28/19        ENTERED 10/28/19 07:15:19             Page 6 of 10
the Debtors close on the Proposed Sale as soon as possible after all closing conditions have

been met or waived. Accordingly, the Debtors request that the Court waive the stay periods

under Bankruptcy Rules 6004(g) and 6006(d).

       WHEREFORE, the Debtors respectfully request that this Court enter an Order

granting the motion and such other further relief as the Court finds just and equitable.

                                            Respectfully submitted,

                                            /s/ Thomas W. Coffey
                                            Thomas W. Coffey (0046877)
                                            Coffey Law LLC
                                            2430 Tremont Ave.
                                            Cleveland, OH 44113
                                            (216) 870-8866
                                            tcoffey@tcoffeylaw.com


                                            and

                                            /s/ Robert D. Barr
                                            Robert D. Barr (0067121)
                                            Koehler Fitzgerald LLC
                                            1111 Superior Avenue East,
                                            Suite 2500
                                            Cleveland, OH 44114
                                            (216) 744-2739
                                            rbarr@koehler.law

                                            Proposed Co-Counsel for the Debtor




                                               7


19-52510-amk     Doc 16     FILED 10/28/19        ENTERED 10/28/19 07:15:19       Page 7 of 10
                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 28, 2019, a copy of the forgoing Motion was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:

       Thomas W. Coffey, Esq., on behalf of 2265 Enterprise East LLC

       Robert D. Barr, Esq., on behalf of 2265 Enterprise East LLC

       Christina Colleen Tizzano, Esq., on behalf of James P. Breen

       Scott R. Belhorn, Esq., on behalf of Daniel M. McDermott, United States Trustee for
       Region 9

And via First Class U.S. Mail, postage prepaid, on the following:

       All creditors and parties in interest in this case, as reflected on the attached mailing matrix.


                                              /s/ Robert D. Barr
                                              Robert D. Barr, Attorney




                                                  8


19-52510-amk      Doc 16     FILED 10/28/19        ENTERED 10/28/19 07:15:19            Page 8 of 10
Always Green Landscaping                          Attorney General of the U.S.
P.O. Box 758                                      Tax Div. Civil Trial, Northern
Twinsburg, OH 44087                               P.O. Box 55 Ben Franklin Station
                                                  Washington, DC 20044



Benjamin D. Carnahan, Esq.                        Caito & Associates
Dinn Hochman & Potter, LLC                        2744 Mayfield Road
5910 Landerbrook Drive, Suite 200                 Cleveland Heights, OH 44121
Cleveland, OH 44124



Collins & Scanlon LLP                             Gus Kallergis
3300 Terminal Tower                               Calfee Halter & Griswold
50 Public Square                                  The Calfee Building
Cleveland, OH 44113-2289                          1405 East Sixth street
                                                  Cleveland, OH 44114


James Breen Real Estate                           James P. Breen
1360 East Ninth Street                            1360 East Ninth Street, Suite 620
Cleveland, OH 44114                               Cleveland, OH 44114




Keystone Real Estate LLC                          Kristen M. Scalise
5000 Executive Parkway, Suite 445                 Summit County Fiscal Officer
San Ramon, CA 94583                               175 S. Main Street, Ste 320
                                                  Akron, OH 44308-1353



Office of the U.S. Attorney                       Ohio Dept. of Taxation
Carl B. Stokes U.S. Courthouse                    P.O. Box 182401
901 W. Superior Avenue #400                       Columbus, OH 43218-2401
Cleveland, OH 44113-1852



The Hartford                                      The Schadick Law Firm, LLC
P.O. Box 660916                                   2000 Auburn Drive, Suite 200
Dallas, TX 75266                                  Beachwood, OH 44122




     19-52510-amk   Doc 16   FILED 10/28/19   ENTERED 10/28/19 07:15:19   Page 9 of 10
U.S. Internal Revenue Service                     U.S. Internal Revenue Service
P.O.Box 7346                                      P.O. Box 7346
Philadelphia, PA 19101-7346                       Philadelphia, PA 19101-7346




    19-52510-amk   Doc 16   FILED 10/28/19   ENTERED 10/28/19 07:15:19   Page 10 of 10
